Citation Nr: 1636657	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  04-38 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for circulatory problems of the feet and legs.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Esq.


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1957 to August 1960.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from May 2004 and January 2012 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO); the May 2004 rating decision denied service connection for circulatory problems of the feet and legs, and the January 2012 rating decision denied service connection for type II diabetes mellitus.

In October 2008, the Board denied service connection for circulatory problems of the feet and legs.  In a November 2010 memorandum decision, the Court vacated the Board's October 2008 decision with respect to this issue, and remanded the claim for readjudication consistent with the Court's memorandum decision.  In May 2011, the Board remanded that claim for additional development.

In March 2014, the Board issued two separate decisions: the first decision denied service connection for type II diabetes mellitus, and the second decision denied service connection for circulatory problems of the feet and legs.  Two separate Board decisions were necessary at that time because the Veteran was unrepresented for the issue of service connection for type II diabetes mellitus, and he had an attorney representing him only for the issue of service connection for circulatory problems of the feet and legs.  See BVA Directive 8430, ¶ 14(c)(11).

The Veteran appealed both March 2014 decisions to the Court.  In March 2015, the Court issued an order that vacated both March 2014 Board decisions, and remanded the matters on appeal for readjudication consistent with the instructions outlined in a March 2015 Joint Motion for Remand (Joint Motion) by the parties.

In April 2015, the Veteran submitted a VA Form 21-22a appointing a new attorney as his representative for both issues.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has type II diabetes mellitus that is related to an event, injury, or disease in service.

2.  The preponderance of the evidence is against a finding that the Veteran has circulatory problems of the feet and legs that are related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  The criterial for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for circulatory problems of the feet and legs have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after service when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).  To substantiate a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Some chronic diseases (to include diabetes mellitus) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for diabetes mellitus).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  
 
Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his current type II diabetes mellitus and circulatory problems began in service and has continued to the present.  Specifically, he asserts that during service, in 1959, he had feet issues that were related to circulatory problems.  A March 1959 service treatment record (STR) reports the Veteran's history of painful lower anterior legs, especially after jumping or running.  The examiner reported that examination and X-ray images did not show anything except "valgus ankles and some changes in feet suggestive of poor circulation (i.e. strong family history of coronary artery disease, cool feet, diminished pulses, rapid blanching of feet on elevation)."  The examiner suggested that the Veteran use arch supports for a couple of weeks and indicated that, if the inserts did not help, he would consider putting the Veteran on vaso-dilating drugs.  Subsequent STRs do not report any additional findings suggestive of circulatory problems or the prescription of vaso-dilating drugs, and the May 1960 separation examination reports normal clinical findings for the skin, vascular system, and lower extremities.
Post-service VA examinations in August 1963 (general medical) and July 1977 (peripheral vascular) reveal no evidence of peripheral vascular disease (PVD) of the lower extremities.  The examination reports note that the lower extremities had no evidence of inflammatory changes, color changes, muscle atrophy, or hypertrophy, and both feet appeared dry and clean.  Additionally, dorsalis pedis, posterior tibial, femora, and popliteal pulses were present bilaterally, and there was no color change on elevation or dependency of the feet and legs.  Finally, the August 1963 VA examination report notes that oscillometric readings showed good/normal circulation.

An August 1976 private physician's statement indicates treatment from 1962 to 1975 with no finding of a circulatory disorder.  Specifically, the statement indicates that an April 1963 biopsy of the gastrocnemius muscle in the left leg revealed no pathology as far as the muscles or blood vessels.

Subsequent treatment records (including a May 1983 VA orthopedic examination report and a March 2001 VA treatment record) report varying findings as to the strength of the Veteran's pulses, though the records consistently indicate that the skin was intact and that there was no claudication, leg cramps, or varicose veins.

An April 2002 VA treatment record erroneously noted a history of being service-connected for PVD.  The record notes that sensation was normal using monofilament and that pulses were present.  The Veteran was diagnosed with "PVD, will check Dopplers."  A May 2002 VA treatment record reports that the Doppler studies were normal.

A February 2003 VA foot examination report notes that the Veteran's peripheral pulses were vaguely palpable and the skin was shiny/red with trophic changes due to diabetes; sensory function was intact and no deformities of the toes were noted.

In November 2003, a VA physician reviewed the evidence of record to determine if the Veteran's circulatory problems of the feet and legs were incurred in or otherwise causally related to service.  The physician noted that the records indicated "off-and-on [findings] of decreased pulses in the lower extremities," but emphasized that "more recent records do show that there is still the presence of pulses by palpation in the lower extremities, though they may not be normal."  The physician stated that, "Given all the information of review, it is far more likely than not, that the present symptoms, as related to peripheral vascular disease [PVD], are secondary to his diabetes and his age than to any pathology that may have been present while in the service."  The examiner stated that the fact that the Veteran had a normal exam in 1977, approximately 17 years after his being released from the service, added credence to the fact that any pathology present had primarily occurred within the last 20 years rather than in the preceding 20 years.

A February 2004 private treatment record reports that pulses were decreased and "deplorable for two sounds on the right DP [dorsalis pedis pulse] and left PT [posterior tibial pulse]."  The Veteran also had decreased skin turgor and tone.  The examiner diagnosed the Veteran with PVD in early stages with peripheral neuropathy.

The Board had denied service connection for type II diabetes mellitus and for circulatory problems, finding that such disabilities were not incurred in service or in the first post-service year, and that the preponderance of the evidence was against a finding that the Veteran's current type II diabetes mellitus and circulatory problems were related to his service.  The Board relied in pertinent part on a September 2011 VA diabetes examination report, wherein the VA examiner noted that the Veteran was diagnosed with diabetes in 1985 "which is 20 years after his [service] discharge in 1960."  However, as outlined in the March 2015 Joint Motion, this September 2011 VA examination report was deficient in the following ways: the report did not contain a detailed history or etiology of the Veteran's type II diabetes mellitus; the report did not appear to be based on the Veteran's medical history, as the examiner noted that the "C-file was not presented for review"; the report was at times inconsistent with the other evidence of record, as the examiner found no conditions secondary to type II diabetes mellitus while other evidence of record indicated circulatory and neurological conditions secondary to type II diabetes mellitus; and the examiner did not provide a medical nexus opinion as to whether the Veteran's type II diabetes mellitus was related to any event, injury, or disease in service.  In light of the inadequacies of this September 2011 VA examination, a new examination was ordered.

A medical opinion on the Veteran's diabetes and circulatory problems was provided in April 2016 after review of all of the medical records.  The examiner opined that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The following rationale was provided: "C-file in VBMS and Virtual VA were reviewed in their entirety.  This included all STRs, BVA Remands, Private treatment records, DD 214, previous VA examinations, letters from private treating physicians and buddy statements.  Records in CPRS were reviewed.  The previous VA examination of September 8, 2011 was reviewed.  This exam clearly noted the C-file was not presented for review.  The C-file is now presented in VBMS electronic records.  At the time of the 2011 C&P examination, the Veteran stated he was diagnosed with Diabetes in 1985.  Review of the available STRs do not note a diagnosis of diabetes during service (11/11/1957 to 08/19/1960) nor within one year of discharge.  His exit physical examination of 05/23/60 did not list diabetes as a diagnosis.  Private treatment records from Southeast MS Rural Health report a diagnosis of diabetes in February 1987.  This note also reported Diabetes Mellitus in his Father.  STRs note a long history of leg pain during service and continuing post service.  An Orthopedic clinic note of 04/03/1959 reported 'can find nothing on physical or x-ray except valgus ankles and some changes on feet suggestive of poor circulation.'  This exam reported diminished pulses, rapid blanching of feet on elevation.  There were no objective tests reported just subjective physical findings reported.  On his exit physical of 05/23/60 no diagnosis of a condition of the legs nor Peripheral Vascular disease was listed."

The rationale continues: "His original VA exam of 09/25/63 reported History of poor circulation of legs not found.  This exam reported an oscillometric reading bilateral showing good circulation.  The next VAE of 07/29/77 also noted Not found PVD of lower extremities and noted pulsed normal.  Review of notes in CPRS note objective testing with Segmental dopplers of the lower extremities in 05/07/02 and 09/22/04 both of which were read as normal.  Therefore based on the review of all available records, he had no objective evidence of Peripheral Vascular disease as late as 09/11/2004.  The preponderance of evidence supports no diagnosis of PVD during his time in the service.  It was recorded in CPRS notes in 2009."

The report continues: "There is no diagnosis of diabetes in his STRs nor within one year of discharge from service.  There is no competent evidence in his available records that his diabetes is related to the single finding while in service of a suggestion of poor circulation in 1959.  Based on objective testing with segmental dopplers he had no evidence of PVD as late as 2004.  The preponderance of evidence in VBMS supports no diagnosis of PVD during service.  As such there is no evidence to support a nexus between any event, injury or disease in service."

In conclusion, the examiner reported, "It is less likely than not that his diabetes which was diagnosed in 1987 is related to any event, injury or disease in service to include the single episode suggesting poor circulation in 1959 which was not documented by objective testing.  Medical science does not support PVD causing diabetes."

Following this opinion, the Veteran was provided an in-person examination in May 2016.  Several separate examination reports were completed at that time.  The examiner reviewed the entire claims file and conducted an in-person examination of the Veteran.  It was again noted that the Veteran was diagnosed with diabetes in the mid-1980s.  It was noted that the Veteran's erectile dysfunction, cardiac condition, and peripheral vascular disease were all caused by his diabetes.  In the diabetic sensory-motor peripheral neuropathy disability benefits questionnaire (DBQ), the following history was noted: "He was diagnosed diabetic around 1985 and has been on oral agents and insulin.  He has numbness in the feet that began [in] the late 50's and extends to the hips.  He has intermittent pain in the LEs to the thighs.  He can walk 1/4 mile on a good day before he's tired and his legs hurt.  He can continue on after 15 minutes [of] rest.  He has numbness in the fingers.  He has trouble with buttons and laces because his fingers are stiff..."

On the Artery and Vein DBQ, the history provided in the April 2016 was re-reported and the same conclusion was offered.  In the diabetic sensory-motor peripheral neuropathy DBQ, the examiner also opined that the Veteran has mild incomplete sensory loss in hands and feet due to polyneuropathy.  Diabetes remains the most likely cause of the neuropathy, according to the examiner.  While the Veteran reports symptom onset before developing diabetes, the examiner opined that, "if there is another contributor, I am unable to determine its contribution to his overall sensory deficit."

Each of the DBQs refers to the earlier April 2016 opinion and rationale.  Therefore, the recent VA examinations and opinions from April and May 2016, weigh against service connection for diabetes and circulatory problems.  These opinions were based on review of the Veteran's entire medical history and consideration of the etiology of the Veteran's diabetes and circulatory issues.  The conclusion was that the 1959 treatment is not related to the Veteran's current problems.  That is, the diabetes developed several decades after service and is not related to service and that the current circulatory conditions were caused by the diabetes and are not related to the 1959 problem.

The other medical evidence of record specific to the Veteran also weighs against service connection.  The evidence shows that the Veteran has a current diagnosis of type II diabetes mellitus and a diagnosis of PVD and peripheral neuropathy in the lower extremities.  The fundamental issue of this case is whether the 1959 complaints and treatment are related to the Veteran's current diabetes and/or PVD.  On this question, the preponderance of the evidence is against finding a relationship between the current diagnoses and the treatment in service.  

The Veteran's attorney argues service connection is warranted on the basis of continuity of symptomatology.  As documented above, several tests in the 1960's and 1970's document that there were no circulatory issues in the Veteran's lower extremities.  The November 2003 VA examiner described the records reflected "off-and-on" findings related to the lower extremities.  As such, the symptomatology cannot be described as continuous since service.  Diabetes was not diagnosed until the mid-1980's.  Further, there is no evidence of any other symptoms of diabetes in the 1960's or 1970's.  For these reasons, service connection for diabetes or circulatory problems of the feet and legs, whether or not related to diabetes, based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case.

On a few occasions, most recently in January 2016, the Veteran wrote that his primary care physician has told him that his 1959 symptoms was "probably the start of diabetes."  Although he is competent to relate what a physician told him, the Veteran has never provided any written opinion or record from any medical professional providing a positive opinion on a relationship between the 1959 symptoms and his current diabetes or circulatory problems despite being advised of the need to do so in VA notice letters in August 2011 (indicating the evidence must show a relationship exists between his current disability and an injury, disease or event in service).  

Further, even if the Board accepted that the primary care physician opinion was properly before the Board, it is too speculative to be the basis for service connection.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  Here, as reported by the Veteran, the physician opined that it is "possible" that the Veteran's diabetes started in 1959 and later told him that "type two diabetes could be in your system for a long time without showing up."  This statement is merely a speculative assumption and lacks probative value in comparison to the VA examiner's opinion from 2016.  Therefore, the evidence of record weighs against service connection.

The Veteran has asserted that his STR record from 1959 shows that he had diabetes at that time.  He submitted an excerpt from a medical text, the Merck Manual of Medical Information Home Edition.  He circled a section that read: "People with type II diabetes may not have any symptoms for years or decades..."

Regarding the Merck Manual, normally, articles or treatises can provide important support if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  In short, article and treatises tend to be general in nature and do not relate to the specific facts in a given veteran's claim.  In the present case, the documents upon which the Veteran relies fall into this category.  The documents submitted by the Veteran do not specifically address the facts of the Veteran's case and do not provide conclusions with a degree of certainty to establish direct exposure in the Veteran's case.

In a letter dated in July 2016, the Veteran argues that the RO incorrectly followed the mandates of the Board's prior remand by considering the two claims separately.  The Veteran came to that conclusion because the Board referred to the two issues as "intertwined."  While the issues are intertwined, the RO correctly considered the issues separately.  By referring to the issues as intertwined, the Board was indicating that the symptomatology overlapped and that had diabetes been found to be service-connected, it is possible the circulatory issues could have been service connected on a secondary basis, and vice versa.  It is not that they constitute a single issue, but, rather, are two separate issues that are related.

The Board has considered the Veteran' assertions that his current diabetes is related to his 1959 treatment for lower extremity problems in service.  The Veteran is competent to describe any discernible symptoms, including suffering from pain in his feet, without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of his diabetes and circulatory problems are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of diabetes and PVD are medical questions beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.

While the Board acknowledges that the Veteran was treated in service, the preponderance of the evidence is against a finding that he has a current circulatory issue or diabetes that is related to service.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for diabetes and circulatory problems.



ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for circulatory problems of the feet and legs is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


